Citation Nr: 0603837	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  96-46 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which found that new and material evidence 
had not been submitted sufficient to report these claims.  A 
hearing was held at the RO in July 1997, and before the 
undersigned Acting Veterans Law Judge in a videoconference 
hearing in June 2003.

These claims were remanded by the Board in October 1998 for 
further development.  A Board decision dated March 2001 found 
that new and material evidence had been submitted as to these 
claims, and reopened all three, subsequently again remanding 
these issues for further development.  These claims were 
again remanded in December 2003, and now return again to the 
Board.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates 
that the veteran's diabetes mellitus is not related to 
service; the evidence of record does not indicate that the 
veteran was exposed to herbicides in service.

2.  The evidence of record does not indicate that the veteran 
has had, at any time, any diagnosis of ulcers.

3.  The preponderance of the evidence of record indicates 
that the veteran's hiatal hernia is not related to service.


CONCLUSIONS OF LAW

1.  The veteran's diabetes was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred in service due to herbicide exposure.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The veteran does not currently have an ulcer disability 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

3.  The veteran's hiatal hernia was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must consider whether VA has satisfied all duties 
to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  Upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim; this notice requires VA 
to indicate which portion of that information and evidence is 
to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the VA sent correspondence to the veteran in 
February 2004; statement of the case (SOC) in June 1996; and 
supplemental statements of the case (SSOC) in March 1997, 
June 2002, January 2003, March 2003 and February 2005; and 
Board decisions dated in October 1998, March 2001 and 
December 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, and the pertinent laws and 
regulations, and the reasons for the RO's decisions.  It is 
unclear from the record whether the veteran was explicitly 
asked to proved "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
However, the Board finds that the veteran has been notified 
of the need to provide such evidence.  The February 2005 SSOC 
included the complete text of 38 C.F.R. § 3.159 b)(1), which 
includes such notice.  There was no harm to the appellant; VA 
made all efforts to notify and to assist the appellant with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
of the notice to the appellant was harmless because of the 
thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Thus, VA has 
satisfied its "duty to notify" the appellant.

The RO obtained service medical and personnel records, VA 
treatment records and afforded the veteran VA examinations in 
connection with his claim.  VA has not had any failure to 
obtain evidence of which VA must notify the veteran.  
38 C.F.R. § 3.159(e).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and reports of his VA examinations.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  With 
chronic diseases shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available for Type II diabetes mellitus under 
current law.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for any of the 
claimed conditions.  

The veteran's primary allegation with regard to the diabetes 
mellitus is that the condition is directly related to 
herbicide exposure, such that a presumption of service 
connection would arise under 38 C.F.R. § 3.309(e).  The 
evidence of record does not show, nor does the veteran 
allege, that he served in Vietnam, such that he would be 
entitled to a presumption of herbicide exposure.  Rather, the 
veteran has reported that he was exposed to herbicides during 
a two week course titled "Special Air Transportability 
Course," and has also reported, and testified at his 
hearings in July 1997 and June 2003, that he was attached to 
a unit that mixed chemicals, possibly including herbicide 
chemicals, in a large vat, and without protective clothing.  
Service records obtained show that the veteran's primary MOS 
during service was that of an ammo helper.  Records from the 
course referred to by the veteran indicate that there was an 
eight hour practical proficiency exercise conducted as part 
of that course on loading and lashing cargo and vehicles in 
different types of aircraft.  However, there is no evidence 
of record which objectively shows that the veteran was, at 
any time, exposed to herbicides in the course of his service.  
While a private medical opinion dated February 2001 appears 
to link the veteran's diabetes to herbicide exposure, this 
opinion is clearly based on the veteran's reported history of 
exposure, and not on the evidence of record which shows no 
exposure to herbicides in service.  Godfrey v. Brown, 8 Vet. 
App. 113 (1995).  As such, the Board finds that service 
connection for diabetes, on a presumptive basis due to 
exposure to herbicides is not warranted.

The Board also finds the service connection for diabetes 
mellitus is not warranted on a direct basis.  The veteran has 
reported being diagnosed with diabetes since 1971; however, 
no evidence of record indicates that the veteran had a 
diagnosis of diabetes any earlier than 1994, almost 30 years 
after the veteran's separation from service.  Specifically, 
normal blood sugars were noted in 1965 when the veteran was 
hospitalized during service, the report of the veteran's 
separation examination noted a normal urinalysis, and normal 
blood sugars were also indicated in a September 1987 VA 
examination report, which noted the veteran's reported 
history of diabetes, but did not find a diagnosis of diabetes 
at that time.  A VA examination report of May 2002 diagnosed 
the veteran with diabetes, with no evidence that the veteran 
had this in 1965 or in 1987 with neuropathy.  Thus, with no 
objective evidence having been presented to show that the 
veteran was diagnosed with diabetes in service or earlier 
than 30 years after his separation from service, and no 
evidence having been presented linking the veteran's diabetes 
either directly to service, or to alleged herbicide exposure, 
the Board finds that the preponderance of the evidence of 
record is against the grant of service connection for 
diabetes.  

Again taking into account all relevant evidence, the Board 
finds that service connection is also not warranted for 
ulcers.  The report of an April 1965 upper GI series in 
service found the veteran's esophagus, stomach, and duodenum 
to be normal.  While the veteran was hospitalized in service 
in June 1965 for problems of abdominal pain, a duodenal ulcer 
was specifically not found at that time, and the examiner 
indicated that a great deal of the veteran's trouble was of 
psychogenic origin, but that the veteran probably had a 
peptic ulcer; however, no further evidence indicates that a 
peptic ulcer was ever found.  While subsequent medical 
records have noted the veteran's reported history of an ulcer 
in service, these records are clearly based on the veteran's 
reported history and not the evidence of record, which does 
not show a diagnosis of an ulcer in service, or at any time 
subsequent to service.  The veteran had an unremarkable upper 
GI series conducted in July 1987.  A report of VA examination 
dated September 1987, noted the veteran's reported history of 
peptic ulcer disease, but this was not found on examination.  
The report of a VA examination dated 2002 showed no evidence 
of ulcers, and the examiner at that time indicated that he 
found nothing to support a diagnosis of peptic ulcer, 
duodenal ulcer, or stomach ulcer disease.  The veteran 
maintains that he has the claimed condition; however, as a 
layperson without the appropriate medical training or 
expertise, the veteran is not competent to render a probative 
opinion on a medical matter, such as a diagnosis.  Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Incumbent on the finding 
of service connection for a disability is a finding that the 
veteran has the disability for which service connection is 
being claimed.  In the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service or a service-connected disability), there can be 
no valid claim for service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  The Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for ulcers.

Finally, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for a hiatal 
hernia.  In this regard, the veteran's service medical 
records are completely negative for any findings related to a 
hiatal hernia.  A VA examination dated in 1987, over 20 years 
after the veteran's separation from service, showed the first 
findings of a small hiatal hernia.  A VA examination of May 
2002 indicated that this small hiatal hernia, which can at 
times be missed, but was noted to be shown in 1987, was 
likely the cause for the veteran's current GERD 
symptomatology, but that examiner did not link the veteran's 
hiatal hernia to service.  No evidence has been presented 
dated any earlier than 1987, over 20 years after the 
veteran's separation from service, showing him to have a 
diagnosis of a hiatal hernia.  With no evidence having been 
presented dated any earlier than over 20 years after service 
showing that the veteran has a diagnosis of hiatal hernia, 
and no evidence having been presented to link the veteran's 
current diagnosis of hiatal hernia to service, the Board 
finds that the preponderance of the evidence of record is 
against the grant of service connection for a hiatal hernia.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER


Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for ulcers is denied.

Entitlement to service connection for a hiatal hernia is 
denied.


____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


